J-S01033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    W.L.W.                                     :
                                               :
                       Appellant               :   No. 726 MDA 2020

         Appeal from the Judgment of Sentence Entered March 18, 2020
       In the Court of Common Pleas of Lancaster County Civil Division at
                             No(s): CI-17-01670


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED FEBRUARY 12, 2021

        Appellant, W.L.W., appeals from the March 18, 2020, judgment of

sentence entered in the Court of Common Pleas of Lancaster County following

her conviction for indirect criminal contempt1 for violation of an order entered

pursuant to the Protection from Abuse (“PFA”) Act.2 The trial court sentenced

Appellant to fourteen days incarceration to be followed by five months of

probation.

        Additionally, Appellant’s counsel has filed a petition seeking to withdraw

his representation, as well as a brief pursuant to Anders v. California, 386


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   23 Pa.C.S.A. § 6114.

2   23 Pa.C.S.A. § 6101 et seq.
J-S01033-21


U.S. 738, 87 S.Ct. 1396 (1967), and Commonwealth v. Santiago, 602 Pa.

159, 978 A.2d 349 (2009) (hereinafter “Anders brief”). After a careful review,

we grant counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

       The relevant facts and procedural history are as follows: Appellant and

S.M.L. are the biological parents of three children, and during a custody

dispute, on March 3, 2017, the trial court entered a temporary PFA order

against Appellant as to S.M.L.

       Thereafter, in August of 2017, the police filed two criminal complaints

against Appellant.       Each complaint charged Appellant with one count of

indirect criminal contempt. The police alleged Appellant made direct contact

with S.M.L. via several harassing emails in violation of the temporary PFA

order. By orders entered on October 25, 2017, the trial court found Appellant

guilty as to both counts of indirect criminal complaint and directed her to pay

$300.00 in fines, plus costs for each contempt violation.

       Following a hearing,3 on January 17, 2018, the trial court entered a final

PFA order against Appellant directing her to have no direct contact with S.M.L.

Specifically, the order provided Appellant “shall not abuse, harass, stalk or

threaten [S.M.L.] in any place where [he] might be found.” PFA Order, filed

1/17/17. Also, the order indicated, except for contact permitted with regard


____________________________________________


33Despite being properly served, Appellant failed to appear for the January
17, 2018, PFA hearing.

                                           -2-
J-S01033-21


to the minor children, Appellant “shall not contact [S.M.L.]…by telephone or

by any other means, including through third persons.” Id. The final PFA order

was set to expire on January 17, 2021.

       On January 18, 2018, and February 20, 2018, the police filed complaints

charging Appellant with indirect criminal complaint. The police alleged

Appellant made direct contact with S.M.L. in violation of the final PFA order.

By order entered on March 28, 2018, the trial court found Appellant guilty of

one count of indirect criminal contempt as to both complaints. With regard to

the January 18, 2018, charge, the trial court imposed a $300.00 fine, plus

costs. As to the February 20, 2018, charge, the trial court sentenced Appellant

to six months of probation, plus a fine of $300.00 and costs.

       On February 7, 2020, the police filed a complaint against Appellant

charging her with indirect criminal complaint. The police alleged Appellant

made several threatening statements to S.M.L. in person on February 6, 2020,

in violation of the final PFA order.

       The trial court set February 19, 2020, as the trial date for the indirect

criminal contempt charge. However, on February 19, 2020, Appellant

requested a continuance so that she could obtain legal representation. The

trial court continued the trial to March 18, 2020.4


____________________________________________


4 We note that in cases involving contempt for violation of an order or
agreement “[t]he defendant shall not have a right to a jury trial on a charge



                                           -3-
J-S01033-21


       On March 18, 2020, Appellant appeared for the bench trial and indicated

she wished to represent herself. N.T., 3/18/20, at 3. She recognized she

requested a continuance on February 19, 2020, in order to secure legal

representation for the trial; however, she informed the trial court that she did

not turn in any “paperwork” in an attempt to secure a public defender. Id. at

4. Also, despite the fact she had private counsel for the custody action in

which the PFA order originated, she did not take steps to retain private counsel

for the instant criminal matter involving the violation of the PFA order. Id. at

4-5.

       The trial court conducted an on-the-record waiver of counsel colloquy,

id. at 3-5, and Appellant signed an accompanying waiver of counsel form,

which the trial court approved. After concluding Appellant knowingly,

intelligently, and voluntarily waived her right to counsel, the trial court

permitted Appellant to proceed pro se.

       The Commonwealth then presented its case. S.M.L. testified that

Appellant is his ex-paramour, and they have three minor children.        S.M.L.

confirmed the trial court issued a final PFA order on January 17, 2018. Id. at

8. S.M.L. testified Appellant demonstrated her awareness of the PFA order in




____________________________________________


of indirect criminal contempt. However, the defendant shall be entitled to
counsel.” 23 Pa.C.S.A. § 6114(b)(3).


                                           -4-
J-S01033-21


that she made Facebook postings about the order on January 28, 2018. Id.

at 9-10.

      S.M.L. testified that, on February 6, 2020, he and Appellant, along with

their respective attorneys, were at the courthouse for a custody conference.

Id. at 10-12. As S.M.L. waited for the custody conference to begin, he sat in

a “little window vestibule next to the conference room.” Id. at 13. Appellant

sat down the hall near the elevator. Id.

      However, after their attorneys went into the conference room, thus

leaving S.M.L. and Appellant in the hall, Appellant “moved down the hallway

to be directly in [S.M.L.’s] line of sight.” Id. at 14. In response, S.M.L. moved

“to the side of the vestibule where the wall was blocking [his] line of sight” of

Appellant. Id. After S.M.L. moved, Appellant said to S.M.L. “are we going to

keep playing this f-ing lawyer game?” Id.

      S.M.L. testified he ignored Appellant, and she “got up and walked over

to [S.M.L.].” Id. at 15. Appellant stood within three feet of S.M.L. and said

to him “why don’t you stop being a pussy and just face me.” Id. In response,

S.M.L. stood up and “walked the whole way down the hallway.” Id.

      S.M.L. immediately reported the incident to his attorney, who secured

video footage of the incident from the courthouse’s surveillance camera. Id.

at 16-17. S.M.L. presented the video footage as evidence during the contempt

proceedings.




                                      -5-
J-S01033-21


      Sergeant Samantha Harven of the Lancaster County Sheriff’s Office

confirmed that S.M.L. reported the above incident to her on February 6, 2020.

Id. at 19. She viewed the security footage from the courthouse’s hallway

surveillance cameras, and she provided S.M.L. with a copy of the video on a

thumb drive. Id. at 20. Based on S.M.L.’s report, as well as the video footage,

Sergeant Harven filed a criminal complaint charging Appellant with one count

of indirect criminal contempt. Id. at 21. On cross-examination, Sergeant

Harven admitted the video did not contain audio. Id. at 22.

      Appellant declined to testify. However, she argued the evidence was

insufficient to conclude she cursed at Appellant or said anything “hostile” to

him. Id. at 23.

      By order entered on March 18, 2020, the trial court convicted Appellant

of one count of indirect criminal contempt and sentenced her to fourteen days

in prison, to be followed by 5 months of probation.       The trial court also

extended the PFA order for two years.

      Appellant filed a counseled notice of appeal on May 15, 2020. The trial

court directed Appellant to file a Pa.R.A.P. 1925(b) statement, appellate

counsel filed a Rule 1925(c)(4) statement indicating his intent to file an

Anders brief, and the trial court filed a brief Rule 1925(a) opinion.

      On November 30, 2020, counsel filed in this Court a petition seeking to

withdraw his representation, as well as an Anders brief. Appellant filed no

further submissions either pro se or through privately-retained counsel.


                                     -6-
J-S01033-21


      Preliminarily, we determine whether we have jurisdiction over the

instant appeal. Generally, a notice of appeal must be filed within 30 days after

the entry of the order from which the appeal is taken. Pa.R.A.P. 903(a). Here,

Appellant was sentenced on March 18, 2020; however, she did not file her

notice of appeal until May 15, 2020, which is beyond the thirty day time period

provided for in Rule 903(a). However, we decline to quash the instant appeal.

      On March 16, 2020, the Pennsylvania Supreme Court declared “a

general, statewide judicial emergency until April 14, 2020, on account of

COVID-19.” Supreme Court of Pennsylvania No. 531 Judicial Administration

Docket, Order, 3/16/20, at 1. The order authorized the president judges in

the individual judicial districts to, inter alia, “suspend time calculations for the

purposes of time computation relevant to court cases…as well as time

deadlines[.]” Id. at 2. The Supreme Court extended and expanded the scope

of the judicial emergency in several supplemental orders, directing that the

emergency shall cease on June 1, 2020. Supreme Court of Pennsylvania Nos.

531 & 532 Judicial Administration Docket, Order, 5/27/20.

      Pursuant to the Supreme Court’s March 16, 2020, order, the President

Judge of the Lancaster County Court of Common Pleas declared a judicial

emergency. In an order filed on March 18, 2020, the President Judge indicated

time limitations shall be extended until April 15, 2020, and “any filing required

by statute, court order, or order of court prior to that date shall be considered

timely filed if filed on or before the close of business on April 15, 2020.” 2 nd


                                       -7-
J-S01033-21


Judicial District Administrative Order (AD20-2020), 3/18/20. Thereafter, on

April 24, 2020, the President Judge filed an administrative order extending

the judicial emergency until May 31, 2020. In the April 24, 2020, order, the

President Judge indicated:

            Any criminal, civil, family or orphans’ court legal papers or
     pleadings which were required to be filed between March 18, 2020
     and April 30, 2020 shall be deemed timely filed if they are filed
     within 60 days of the original filing deadline. Any such legal
     papers or pleadings which are required to be filed between May 1,
     2020 and May 31, 2020 shall be deemed timely filed if they are
     filed within 30 days of the original filing deadlines.

2nd Judicial District Administrative Order (AD30-2020), 4/24/20.

     Accordingly, based on the aforementioned, we decline to quash

Appellant’s May 15, 2020, notice of appeal as untimely filed.

     Before addressing the issues raised on appeal, we must first resolve

counsel’s petition to withdraw. Commonwealth v. Goodwin, 928 A.2d 287,

290 (Pa.Super. 2007) (en banc). There are procedural and briefing

requirements imposed upon an attorney who seeks to withdraw on appeal

pursuant to which counsel must:

     1) petition the court for leave to withdraw stating that, after
     making a conscientious examination of the record, counsel has
     determined that the appeal would be frivolous; 2) furnish a copy
     of the brief to the [appellant]; and 3) advise the [appellant] that
     he or she has the right to retain private counsel or raise additional
     arguments that the [appellant] deems worthy of the court’s
     attention.




                                     -8-
J-S01033-21


Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013) (en

banc) (citation omitted). In addition, our Supreme Court in Santiago stated

that an Anders brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 602 Pa. at 178-79, 978 A.2d at 361. Counsel also must provide

the appellant with a copy of the Anders brief, together with a letter that

advises the appellant of his or her right to “(1) retain new counsel to pursue

the appeal; (2) proceed pro se on appeal; or (3) raise any points that the

appellant deems worthy of the court’s attention in addition to the points raised

by counsel in the Anders brief.” Commonwealth v. Nischan, 928 A.2d 349,

353 (Pa.Super. 2007) (citation omitted). Substantial compliance with the

Anders requirements is sufficient. See id.

      Herein, counsel filed a petition to withdraw as counsel and an Anders

brief. His brief and petition substantially comply with the technical

requirements of Anders and Santiago. Moreover, counsel has provided this

Court with a copy of the letter, which he sent to Appellant advising her of her

right to retain new counsel, proceed further with her case pro se, and raise

any   points   that   she   deems   worthy   of   this   Court’s   attention.   See

Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super. 2005). Therefore,

                                      -9-
J-S01033-21


we proceed to examine the issues counsel identified in the Anders brief and

then conduct “a full examination of all the proceedings, to decide whether the

case is wholly frivolous.” Commonwealth v. Yorgey, 188 A.3d 1190, 1195

(Pa.Super. 2018) (en banc) (quotation omitted).

      In the Anders brief, counsel sets forth the following issue in the

“Statement of Questions Presented” (verbatim):

      1. Should appellate counsel be granted leave to withdraw as
         counsel because any appellate issues in the instant case are
         frivolous?

Anders Brief at 4.

      Although Appellant’s counsel has set forth a general issue in the

Statement of Questions Presented portion of the Anders brief, the argument

portion clarifies that the appellate issues Appellant wishes to raise are as

follows: (1) whether Appellant knowingly and voluntarily waived her right to

counsel during the March 18, 2020, bench trial, and (2) whether the evidence

was sufficient to sustain Appellant’s conviction for indirect criminal contempt.

      In the first issue, Appellant suggests she was deprived of her right to

counsel in the criminal contempt proceeding. Specifically, she contends she

did not knowingly and voluntarily waive her right to counsel.

      It is undisputed that Appellant was entitled to counsel at the trial for her

indirect criminal contempt charge. See 23 Pa.C.S.A. § 6114(b)(3). However,

“[t]he right to self-representation is necessarily implied within the structure

of the Sixth Amendment of the U.S. Constitution.” Commonwealth v.


                                     - 10 -
J-S01033-21


Blakeney, 596 Pa. 510, 946 A.2d 645, 655 (2008) (citation omitted). Before

a defendant will be permitted to proceed pro se, the defendant must

knowingly, voluntarily, and intelligently waive her Sixth Amendment right to

counsel. Id.

      To ensure a proper waiver, the trial court must conduct a “probing

colloquy,” as described by our Supreme Court:

             The “probing colloquy” standard requires Pennsylvania trial
      courts to make a searching and formal inquiry into the questions
      of (1) whether the defendant is aware of [her] right to counsel or
      not and (2) whether the defendant is aware of the consequences
      of waiving that right or not. Specifically, the court must inquire
      whether or not: (1) the defendant understands that [she] has the
      right to be represented by counsel, and the right to have free
      counsel appointed if [she] is indigent; (2) the defendant
      understands the nature of the charges against [her] and the
      elements of each of those charges; (3) the defendant is aware of
      the permissible range of sentences and/or fines for the offenses
      charged; (4) the defendant understands that if [she] waives the
      right to counsel [she] will still be bound by all the normal rules of
      procedure and that counsel would be familiar with these rules; (5)
      [the] defendant understands that there are possible defenses to
      these charges which counsel might be aware of, and if these
      defenses are not raised at trial, they may be lost permanently;
      and (6) the defendant understands that, in addition to defenses,
      the defendant has many rights that, if not timely asserted, may
      be lost permanently; and that if errors occur and are not timely
      objected to, or otherwise timely raised by the defendant, the
      objection to these errors may be lost permanently.

Blakeney, supra, 946 A.2d at 655 (quotation omitted).

      Here, the trial court conducted an on-the-record colloquy at the March

18, 2020, bench trial. Additionally, Appellant completed a written waiver of

counsel form, and she specifically acknowledged she read each paragraph

contained therein. N.T., 3/18/20, at 3.

                                     - 11 -
J-S01033-21


       We conclude the colloquy sufficiently covered the areas contemplated in

Blakeney. The colloquy confirmed that Appellant wished to represent herself,

was aware that she had the right to an attorney, was provided with notice of

the charge against her, was provided with the permissible penalties and fines

for the offense, understood that waiver of counsel meant a waiver of the

attorney’s expertise and experience, understood that she would be held to the

same standards as an attorney (including the Rules of Evidence), and

understood that an attorney may have certain defenses, and Appellant had

other rights, that would be lost. N.T., 3/18/20, at 3-5. Further, the trial court

confirmed Appellant had graduated from high school, completed a few years

of college, and could read and write English. Id. at 5. Appellant also answered

negatively when asked if she had any questions or concerns about waiving her

right to counsel. Id.

       Based on the aforementioned, we agree with the trial court that

Appellant voluntarily and knowingly waived her right to counsel.5           See

Blakeney, supra.

____________________________________________


5 We note that, in the Anders brief, appellate counsel suggests that Appellant
forfeited her right to counsel. In this regard, counsel notes Appellant was
represented by private counsel in the custody action out of which the PFA
order originated. Moreover, at the first date scheduled for the indirect criminal
contempt trial, Appellant requested a continuance in order to secure legal
representation. The trial court granted the request and, nearly a month later,
Appellant appeared for the bench trial indicating her desire to proceed pro se.
Appellant confirmed she did not take steps necessary to secure private
counsel. Further, she confirmed she chose not to fill out paperwork to



                                          - 12 -
J-S01033-21


       Appellant’s next issue is whether the evidence was sufficient to sustain

her conviction for indirect criminal contempt.

              The standard we apply in reviewing the sufficiency of the
       evidence is whether viewing all the evidence admitted at trial in
       the light most favorable to the verdict winner, there is sufficient
       evidence to enable the fact-finder to find every element of the
       crime beyond a reasonable doubt. In applying [the above] test,
       we may not weigh the evidence and substitute our judgment for
       the fact-finder. In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
       defendant’s guilt may be resolved by the fact-finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt by
       means of wholly circumstantial evidence. Moreover, in applying
       the above test, the entire record must be evaluated and all
       evidence actually received must be considered. Finally, the trier
       of fact while passing upon the credibility of witnesses and the
       weight of the evidence produced, is free to believe all, part or none
       of the evidence.

Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa.Super. 2001)

(citations and quotations omitted).

       “When reviewing a contempt conviction…we are confined to a

determination of whether the facts support the trial court decision. We will


____________________________________________


determine her eligibility for a public defender. There is no indication that
Appellant was unaware that she was entitled to counsel, she provided no
excuse for failing to have counsel present, and the trial court gave Appellant
ample opportunity to secure counsel. On this basis, citing to Commonwealth
v. Lucarelli, 601 Pa. 185, 971 A.2d 1173 (2009), appellate counsel suggests
Appellant forfeited her right to counsel due to her dilatory conduct. See
Anders Brief at 10-11. In light of our discussion supra, we find it unnecessary
to determine whether Appellant, through her own dilatory conduct, forfeited
her right to counsel.

                                          - 13 -
J-S01033-21


reverse a trial court’s determination only when there has been a plain abuse

of discretion.”   Commonwealth v. Brumbaugh, 932 A.2d 108, 109-10

(Pa.Super. 2007). Moreover,

             A charge of indirect criminal contempt consists of a claim
      that a violation of an Order or Decree of court occurred outside
      the presence of the court. Where a PFA order is involved, an
      indirect criminal contempt charge is designed to seek punishment
      for violation of the protective order....To establish indirect criminal
      contempt, the Commonwealth must prove: 1) the Order was
      sufficiently definite, clear, and specific to the contemnor as to
      leave no doubt of the conduct prohibited; 2) the contemnor had
      notice of the Order; 3) the act constituting the violation must have
      been volitional; and 4) the contemnor must have acted with
      wrongful intent.

Id. at 110 (citations and quotation marks omitted).

      Here, the PFA order was sufficiently definite, clear, and specific in that

it prohibited Appellant from having any contact with S.M.L., except for such

contact as was permitted as it related to their minor children. Further, there

is no doubt Appellant had notice of the PFA order.         In this regard, S.M.L.

testified Appellant made Facebook postings about the PFA order on January

28, 2018. N.T., 3/18/20, at 9-10. Also, prior to the instant incident, Appellant

was arrested and convicted several times for violating the PFA order.

      Moreover, the trial court did not err in concluding Appellant’s contact

with S.M.L. was volitional and she acted with wrongful intent. S.M.L. testified

that, after the parties’ attorneys went into the conference room, Appellant

positioned herself so that she was directly in S.M.L.’s line of sight. Id. at 14.

S.M.L. repositioned himself so he did not have to look at Appellant;


                                      - 14 -
J-S01033-21


nevertheless, Appellant stated to him “are we going to keep playing this f-ing

lawyer game?” Id. Moreover, Appellant walked over to S.M.L, stood within

three feet of him, and said “why don’t you stop being a pussy and just face

me.” Id. Sergeant Harven confirmed Appellant’s movements were caught on

the courthouse’s video surveillance camera.

     Based on the aforementioned, the evidence was sufficient to sustain

Appellant’s conviction for indirect criminal contempt of the PFA order.

Brumbaugh, supra. Accordingly, there is no merit to this claim.

     After examining the issues contained in the Anders brief, we agree with

counsel that the appeal is wholly frivolous. “Furthermore, after conducting a

full examination of all the proceedings as required pursuant to Anders, we

discern no non-frivolous issues to be raised on appeal.” Yorgey, 188 A.3d at

1195. Thus, we grant counsel’s petition to withdraw and affirm Appellant’s

judgment of sentence.

     Petition to withdraw as counsel granted.         Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/12/2021


                                    - 15 -